Smith, C. J.,
delivered the opinion of the court.
This is a proceeding in which the appellants, who were petitioners in the court below, seek a writ of mandamus directing the board of supervisors of Holmes county to appropriate the proceeds of certain bonds of a road district issued under the provisions of chapter 207, Laws of 1920, to the completion of a particular intercounty highway, partly constructed through the district with the proceeds of a former issue of its bonds, issued and sold under the provisions of chapter 173, Laws of 1916. The petition for the mandamus was demurred to, the demurrer sustained, and the cause dismissed, and the petitioners appealed to this court.
The authority vested in boards of supervisors by chapter 207, Laws of 1920, to issue the bonds of a road district is— “for the purpose of constructing improved public roads and providing for the light of way therefor and the construction of bridges on public roads.” Section 1.
Section 2 of the statutes provides that — “Before issuing said bonds, the board of supervisors shall, by resolution, spread upon its minutes, declare its intention of issuing said bonds fixing the maximum amount- thereof, and the purpose for Avhich they are to be issued.”
Section 4 provides that — “The proceeds of any bonds issued under the authority of this act shall be placed in the county treasury or district or county depository as a special fund and shall be used for no other purpose than the purpose set forth in the original resolution of the board of supervisors.”
The board of supervisors complied with the statute in issuing the bonds here in question by adopting a resolution before issuing them setting forth:
“Whereas the board of supervisors of Holmes county, Mississippi, are of the opinion that additional bonds should *828be issued and sold for the purpose of constructing improved public roads and providing the right of way therefor, and the construction of bridges on public roads in said supervisor’s district No. 4, which is also special road district No. 4, in Holmes county, Mississippi, in accordance with the provisions of chapter 207, of the Laws of 1920 of Mississippi : Therefore, be it resolved, that this board hereby declares its intention of issuing sixty thousand dollars of public road bonds of said district for the purpose of completing and constructing improved public roads and providing the right of way therefor and the construction of bridges on public roads in said separate road district No. 4, of Holmes county, Mississippi.”
The purpose for which the bonds were issued, as appears from this resolution, being, not for the construction of any particular road, but for “constructing improved public roads,” the board of supervisors have the right to apply the proceeds thereof to the construction of any road in the district, which can be classed as an improved public road.

Affirmed.